Title: To George Washington from Brigadier General Charles Scott, 15 September 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Sept. 15th 1778
          
          I send Your Excellency a letter and two York papers, which Came out late Last evening by a flag, Gists riflemen Feird on the flag, but don no damage The officer who came with the flag begs That an answer to the letter may be sent In this Day. I have not been able to Git any intelligence by our Spies, as none of them have been able to git out Yet. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        